DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/21 has been entered.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 12-14, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kaga et al. (EP 2 474 382 A1) in view of Fujii et al. (JP 2012-040584 A) and Tayama et al. (JP 2005-288474 A).
Regarding claim 1, Kaga teaches:
A friction stir welding (FSW) method for structural steel, the method welding steel sheets [steel plates (1, 2); 0148] used as workpieces together by moving a first rotary tool and a second rotary tool [FSW tools (5,6) having 25 mm diameters; 0148] in a welding direction while [see figures 22 and 23], and thus by producing plastic flow as a result of that the steel sheets are softened by frictional heat generated between the first and second rotary tools and the steel sheets and that the softened portion is stirred with the first and second rotary tools [inherent to FSW because this is the mechanism in which the weld is produced], each rotary tool including a shoulder [shoulders (5a,b); figure 24] and a pin [pins (13a,b)] disposed on the shoulder and sharing a rotation axis with the shoulder [see figure 24], at least the shoulder and the pin being made of a material harder than the steel sheets [FSW tools are made of WC; 0047], the method comprising: 
arranging the first rotary tool on one surface side of the steel sheets and arranging the second rotary tool on the other surface side of the steel sheets so as to face one the first rotary tool [see figures 22-24]; 
holding the steel sheets in a position [clamps (7a,b and 8a,b); figure 7] in which the shoulder of the first rotary tool to presses the one surface side of the steel sheets and the shoulder of the second rotary tool presses the other surface side of the steel sheets, inserting the pins of the first and second rotary tools into the non-welded part of the steel sheets, and moving the first and second rotary tools in the welding direction while rotating the first and second rotary tools [see figures 22-24].
Kaga does not teach:
heating the one side surface of the steel sheets using a heater in front of the first rotary tool in the welding direction, 
wherein, a heated region whose surface temperature is Ts(°C) is formed only by the heater in the steel sheet on an advancing side of the weld;
A1 (TA1, is described in Formula (1) below) 
an entire area of a surface of the heated region is formed at a distance equal to or smaller than a diameter of the shoulder of the first rotary tool from the first rotary tool, 
the entire area of the surface of the heated region is equal to or smaller than an entire area of a maximum diameter part of the pin of the first rotary tool, and 
50% or more of the entire area of the surface of the heated region is located between a welding centerline and a straight line,
wherein the straight line is parallel to the welding centerline and lies on the advancing side and at a distance equal to a maximum radius of the pin of the first rotary tool from the welding centerline, and 
the welding centerline is a line that is straight, passes through the rotation axis of the first rotary tool, and is parallel to the welding direction,
wherein, when a depth of a region that extends from the surface of the steel sheet in the heated region in a thickness direction and has a temperature TD(°C) satisfying 
TD ≥ 0.8 x TA1 
is defined as a depth D of the heated region, the depth D of the heated region is 100% of a thickness t of the steel sheet,
TA1(°C) = 723 – 10.7[%Mn] – 16.9[%Ni] + 29.1[%Si] + 16.9 [%Cr] + 290[%As] + 6.38[%W] ... (1), 
where [%M] represents a content (mass%) of an M element in the steel sheets used as the workpieces, and if the M element is not contained, [%M] is 0.
Concerning the heating:
A1, the laser is placed 5-15 mm in front of the tool, and the laser may be placed on the advancing side to reduce the total amount of heat; 0005-0007, 0013, 0017, 0019, 0033, 0046, 0047, 0054, 0055, 0065, 0078, and figures 24-27.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the preheating concept of Fuji into Kaga in order to increase tool life, to increase joining speed, to reduce the load on the tool, and to control the microstructure of the weld.  In doing so, a laser would be in front of the FSW tool on the advancing side in order to heat the steel sheet to 600°C or higher from the top surface to the back surface.  Note 600°C is extremely close to 80% of the standard TA1; 725°C X 0.8 = 580°C.  Also in doing so, the thickness of the heated region would have at least a temperature meeting the claimed range.  Note that the claimed depth allows for varying temperatures in the depth since there is nothing stating that the entire depth has to be at or above TA1 and thus, at least the region at and near the surface is 600°C or more.  Even so, Fujii wants to increase the life of the pin by heating to 600°C or higher and by not heating to this range at least to the depth of the pin the purpose of the preheating would be defeated.  Therefore, since Kaga is welding from both sides one would want to heat the entire thickness of the workpiece in order to provide this advantage to the bottom pin.    

However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Fujii overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed. 
Concerning the size of the heated region and location relative to the centerline:
Tayama teaches preheating workpieces with a laser while FSW in order to increase welding speed; wherein the size of the heated region (P) is sufficiently smaller than the probe diameter in order to limit the HAZ and more than 50% of (P) is between the centerline and a parallel line that is equal to the edge of the probe, and a controller is used to control the process; ln 39-40, 53-54, 81-90, 112-119, 189, 239-241, and figures 1-4.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the concepts taught by Tayama into the prior art process in order to limit the size of the HAZ.  In other words, at least the size and placement of the Kaga heated region would be reduced and located according to Tayama.
  Concerning any claimed results:

Regarding claim 2, Kaga teaches:
wherein pin lengths of the pins of the first and second rotary tools are the same [see figure 7, 8].
Regarding claim 5, Kaga teaches:
wherein a rotation direction of the first rotary tool on the one surface side is opposite to a rotation direction of the second rotary tool on the other surface side [see figures 22-24].
Regarding claim 12, Kaga teaches:
wherein surfaces of the of the first and second rotary tools are formed of a material having a kinetic friction coefficient with respect to the steel sheets being larger than 0.6 [since the Kaga FSW tool is made of WC this meets the requirement as noted in applicant’s PA Pub paragraph 0129 and thus, also achieves the claimed result].
Regarding claim 13, all of the limitations of this claim are addressed above in the rejection of claim 1 except the following:
controller for controlling the first and second rotary tools and the heater to provide condition 1 .
Kaga teaches control device (83) controls the movement of the FSW apparatus; 0198, 199 and figure 3.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the Kaga control device to also control the laser in order to reduce redundancy and to automate the control of any desired temperature.
Regarding claims 14, 17, and 24, all of the limitations of these claims are addressed above in the rejections of claims 2, 5, 12, and 13.
Claims 3 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kaga et al. (EP 2 474 382 A1) in view of Fujii et al. (JP 2012-040584 A) and Tayama et al. (JP 2005-288474 A) as applied to claim 1 above, and further in view of Sato (US 10,259,085 B2).
Regarding claims 3 and 15, Kaga does not teach:
wherein, for pin lengths of the pins of the first and second rotary tools, the pin length of the pin of the first rotary tool on the one surface side is smaller than the pin length of the pin of the second rotary tool on the other surface side.
Sato teaches FSW wherein opposing pins (112, 102b) of FSW tools (101, 102) are not equal lengths in order to provide a temporary weld on one side; 27:62-67, 28:1-25, and figure 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make one pin longer than the other in order to provide a temporary weld on one side, because no other pins are available, or to perform a lap weld on workpieces of different thicknesses.   
Claims 8-11 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kaga et al. (EP 2 474 382 A1) in view of Fujii et al. (JP 2012-040584 A) and Tayama et al. (JP 2005-288474 A) as applied to claims 1 and 13 above, and further in view of Scheglmann et al. (US 2003/0111515 A1), Farmer et al. (US 2014/0318685 A1), and Muaki et al. (US 2009/0014095 A1).
Regarding claims 8-11 and 20-23, Kaga does not teach:
further comprising providing a rear heater behind the first rotary tool, and heating a welded part of the steel sheets with the rear heater, and 
further comprising providing a cooler behind the first rotary tool and behind the rear heater, and cooling the welded part of the steel sheets with the cooler; or
further comprising providing a cooler behind the first rotary tool, and cooling a welded part of the steel sheets with the cooler, and 
further comprising providing a cooler for cooling the welded part of the steel sheets, between the rear heater and the first rotary tool.
Concerning the cooling means:
Scheglmann teaches a FSW apparatus comprising a preheating laser and trailing cooling means (2, 3) so that an optimum weld can be achieved; 0027 and figure 1.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Scheglmann trailing cooling means into the prior art apparatus in order to achieve a desired weld microstructure.   
Concerning the rear heating means:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Farmer trailing heating means into the prior art apparatus in order to control the cooling rate and any associated grain growth or recrystallization.
Concerning the combination of rear heating and cooling means:
Muaki teaches heating profiles for steel wherein the steel is heat treated by heating to TAC1 and then cooled and heated according to a desired profile in order to achieve a desired microstructure; 0052, 0058, and Table 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Farmer post weld heating and the Scheglmann cooling means in any order so that a desired heating profile, like that of Muaki, can be achieved.  Additionally, one would have been motivated to do so in order to FSW the Muaki steel.     

Response to Arguments
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive.
Any arguments drawn to heating the entire claimed depth to “a temperature TD(°C)” are moot since the claims do not require the entire depth to be heated to TD
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In general, the applicant attacks each reference for not teaching what it was not relied upon to teach.  In the case of Fujii, the applicant attacks Fujii for not teaching the heated region being within the claimed boundaries while it was relied upon to teach the depth of the heated region, the temperature of the heated region, and that the heated region is placed on the advancing side.  In the case of Tayama, the applicant attacks Tayama for not teaching the depth of the heated region and that the heated region is placed on the advancing side while it was relied upon to teach the heated region being within the claimed boundaries, the size of the heating region, and using a controller to control the process.     
In response to the applicant being unable to find where the cited references teach preheating the entire thickness, the examiner points to Kohn (US 2005/0029330 A1); 0034, “Typically the laser beam impinges on the work surface approximately 5 mm in front of the probe and is adjusted to be slightly out of focus to prevent localized melting of the workpiece and to cause relatively uniform preheating of the entire weld zone.”, as an example.  Note that this reference has not be applied since the claims do not require the entire heated region to be TD(°C).  
Regarding the double patenting arguments, these arguments are not persuasive since neither Fujii nor Tayama are applied in these rejections. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 5, 8-14, 17, 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,821,407 in view of Kaga et al. (EP 2 474 382 A1).
Regarding claims 1, 2, 5, 8-14, 17 and 20-24, ‘407 teaches all of the claimed limitations in the noted claims above except:
opposing FSW tools, holding the workpieces, wherein the pins are of equal length, the tools spin in opposite directions, and the tools are made of WC; and 
wherein, when a depth of a region that extends from the surface of the steel sheet in the heated region in a thickness direction and has a temperature 
TD(°C) satisfying TD ≥ 0.8 x TA1 (TA1 is described in Formula (1) below) 
is defined as a depth D of the heated region, the depth D of the heated region is 100% of a thickness t of the steel sheet,
TA1(°C) = 723 – 10.7[%Mn] – 16.9[%Ni] + 29.1[%Si] + 16.9 [%Cr] + 290[%As] + 6.38[%W] ... (1), 

Concerning the tools, holding, etc.:
Kaga teaches FSW with opposing FSW tools (5, 6)and holding means (7a,b and 8a,b) for holding the workpieces, wherein the pins are of equal length, the tools spin in opposite directions, and the tools are made of WC; 0047 and figures 7 and 20-24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the ‘407 method on the Kaga apparatus in order to weld thicker workpieces.  
Concerning the claimed temperature:
Heating as claimed in ‘407 would achieve this result since the thickness/depth of the heated region would have at least a surface temperature of TA1 or higher, among other temperatures.  
Claims 3 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,821,407 in view of Kaga et al. (EP 2 474 382 A1) as applied to claim 1 above, and in further view of Sato (US 10,259,085 B2).
Regarding claims 3 and 15, ‘407 does not claim:
wherein, for pin lengths of the pins of both the facing rotary tools, the pin length of the pin of the rotary tool on the one surface side is smaller than the pin length of the pin of the rotary tool on the other surface side.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to one pin make longer than the other in order to provide a temporary weld on one side, because no other pins are available, or to perform a lap weld on workpieces of different thicknesses.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARLOS J GAMINO/Examiner, Art Unit 1735                          

/ERIN B SAAD/Primary Examiner, Art Unit 1735